OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The Investment House Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl The Investment House LLC 11150 Santa Monica Boulevard, Suite 350 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2013 Date of reporting period: July 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Investment House Growth Fund Annual Report July 31, 2013 The Investment House Growth Fund Letter to Shareholders July 31, 2013 We closed out our twelfth fiscal year on July 31, 2013, and I would like to thank you for joining us as shareholders of The Investment House Growth Fund (the “Fund”). All of us at The Investment House, LLC continue to share a common goal: to help our clients realize their financial goals through the long-term compounding of capital. For the fiscal year ended July 31, 2013, the Fund’s total return was 21.69% versus 25.00% for the S&P 500 Index (the “S&P 500”). Since the Fund’s inception on December 28, 2001, the Fund has had a cumulative total return through July 31, 2013 of 103.34% versus 82.98% for the S&P 500. Our largest sector concentrations continue to be in Information Technology (58.2% vs. 17.6% for the S&P 500) and Health Care (17.3% vs. 13.0%), together comprising 75.5% of the Fund’s holdings at year-end. The balance of our holdings were comprised of 6.5% Industrials; 6.6% Basic Materials; 5.1% Consumer Discretionary; 4.2% Consumer Staples; and 2.1% Energy. Our 5 largest holdings comprised 27.9% of the portfolio, and were all related in some way to the Information Technology sector. However, it is important to remember that such categorizations we view as somewhat arbitrary, as they stretch across a vast landscape of different kinds of businesses, from 3-D industrial dimensional printing manufacturers (Stratasys); to internet search (Google); to payment processing and auction marketing services (eBay); to a branded lifestyle, entertainment, and productivity enhancer (Apple); to the pre-eminent social networking company (Facebook). In fact, in this age, it is very hard to find a business which does not in some important way directly make use of and benefit from Information Technology, and therefore we regard the 58.2% Information Technology sector membership of our portfolio companies as a far more economically and financially diverse sector than the single name “Information Technology” would suggest. Nevertheless, we are glad we had the allocation, given our weighting of roughly three times the S&P 500’s Information Technology sector weighting, together with the 17.00% return attributable to our companies versus the 11.16% return made by the sector average this year. Our sector allocation and security selection combined to generate 46.33% of the Fund’s overall returns, or 10.05% for the year. Unfortunately, we were not at all weighted in the Financials sector (0% vs. 16.7% for the S&P 500), which advanced 42.66%. In Health Care, our weighting led the S&P 500 17.3% to 13.0% but the performance of our selected names lagged 26.89% to 35.73% for the Index. In Materials, we had the reverse: our allocation was 6.6 % vs. 3.3% for the S&P 500, and our stocks in that sector were up 31.84% on average vs. 18.61% for the S&P 500. Our 0% allocation to Telecommunications Services (vs. 2.6% for the S&P 500) detracted from our returns slightly, as the sector advanced 5.61% on the year. Likewise, Utilities advanced 8%, and while the S&P 500 has a 3.3% weight in them, we have none. Our Consumer Discretionary weight was 5.1% vs. 12.2% for the S&P 500, with advances of 38.69% and 38.81%, respectively. Our small Energy allocation of 2.1% vs. 10.6% for the S&P 500 returned 44.49% vs. 18.70% for the Index. Overall, the Fund returned 21.69% for the year vs. 25.00% for the S&P 500. 1 RISK MANAGEMENT AND DIVERSIFICATION Our attitude toward Risk Management remains the same: we define risk as the chance of permanent capital loss. We attempt to limit this risk by selecting what we believe are the very best companies, and to manage portfolio risk by diversifying our separate company holdings. To the extent that such holdings, though in different companies, remain in or are related to the same sectors on the economy, then such concentrations may add to sector risk. Our largest single holding (AAPL) represented 7.4% of the Fund’s net assets (vs. a 3.7% weight in the S&P 500) and returned -24.31% on the year, thus detracting 2.13% from our overall Fund performance. We remain convinced Apple is an attractive investment at these levels. PORTFOLIO TURNOVER We continue to believe that less portfolio activity with the right companies is far superior to more activity with the wrong ones. This policy of enlightened lethargy has resulted in an average annualized “Tax-adjusted Return” of 6.31% per year for the Fund since its inception, versus a pre-tax return of 6.32%. Our inactivity, therefore, has benefited our shareholders by costing us only 1 basis point (one one hundredth of a percentage point) in average annual total return over the course of our twelve years. Of course, we still have just a little way to go to hit zero, but we are mighty close. As a comparison, according to Morningstar, the largest fund in the Large Growth Category, Fidelity’s Contrafund, gave up 2.52% per year in average annual total return due to taxes incurred. The Fund’s portfolio turnover rate for the fiscal year was 8%. As in the past, we try to invest in companies we believe have strong, profitable, competitive advantages which are growing and sustainable long into the future, such that time is our best friend in owning them. Sometimes we get it wrong, or there is a change in circumstance which requires a change in our positioning. In all cases, however, we are motivated by producing the greatest after-tax growth of capital consistent with our desire to minimize the risk of permanent capital loss. Performance As of July 31, 2013 1 Year 5 Years 10 Years Since Inception* Returns Before Taxes 21.69% 9.68% 7.59% 6.32% Returns After Taxes on Distributions 21.69% 9.68% 7.59% 6.31% Returns on Distributions and Sale of Fund Shares 12.28% 7.67% 6.19% 5.14% * Initial public offering of shares was December 28, 2001. The performance above presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you own the Fund in a tax-deferred account, such as an IRA or 401(k) plan, after-tax returns are not relevant to your investment because such accounts are subject to taxes only upon distribution. MARKET COMMENTARY Last year at this time, we noted that the relentless march lower of long term Treasury bond yields had produced a situation in which, rather than supply riskless return for holders, Treasuries were more accurately viewed as instruments which contained “return-less 2 risk.” Furthermore, we noted, with the dividend yields of stocks (at that time, about 2.3%) significantly higher than the 1.5% yield on the 10-year Treasury, the relative valuation of stocks to bonds was very attractive. As we then noted, “We cannot know when this relation will cease and reverse, or why it will do so, only that, eventually, it will. At that point it may occur to those who sought a riskless return in Treasuries, their efforts brought them more of a return-less risk instead.” Such was, in fact, the case this past year, with the broad stock market advancing almost 25%, and the Barclay’s 20+ Yr. Treasury Index falling 14.46%, delivering one of the widest stock / bond performance gaps (almost a 40% difference in one year!) in decades. 10-year interest rates rose dramatically, from 1.5% to 2.8% as of the date of this letter, while the S&P 500 rose from roughly 1400 to just over 1650. Last year we also noted the volatility of the equity market, as measured by the Market Volatility Index (VIX), had declined considerably since the dark days of the 2008-2009 period, signaling, in our view, a return of confidence in our financial system, and in the valuation of asset prices generally. 3 This past year, that trend continued, as the table below makes clear: S&P 500 Return Standard Deviation One Year Ended July 31, 2013 25.00% 7.58% 20 Years (Annualized) 8.95% 15.18% As can be seen, last year’s market return as measured by the S&P 500 not only exceeded the long term average annual return by a factor of 2.79 times, it did so with roughly half the volatility (7.58/15.18) – or bumpiness – along the way, even as interest rates nearly doubled, from 1.5% to 2.8%. How should these movements affect our thinking about the current environment, if at all? Much like bond investors last year, we believe the steady, large and increasing returns to stocks during this past year may presage a return to a more historically normal relation of return to volatility. What would this actually look like, if it did occur? The 15.18% annual volatility of stocks can be translated into a an easy daily metric: it signifies, that over 20 years, on average, two out of every three market days will contain moves of at least 1%. For the Dow Jones Industrial Average, that means roughly 150 Dow points, daily, at current prices. Investors in the past year have been used to seeing more like average moves of 70 points. But here is the rub: if the long term average annual return to stocks is roughly 9% (8.95% above), and each day on average tends to move plus or minus 1%, then the difference between an average year and a year in which we are flat is only 9 average days! In other words, over a long period of time, normally, there is a tremendous amount of “noise” or backing and filling to stock market returns. We surmise that, as this normal historical volatility inevitably reasserts itself, investors accustomed to unusually predicable, increasing returns may require a period of adjustment, and during that period, may needlessly panic when great companies temporarily trade lower. We therefore look forward to a re-emergence of “normal” volatility, as it is during these mini-panics that less focused market participants typically make the short term errors which will hopefully allow us to make great long term investments. As ever, we remain confident the coming year may well produce many opportunities to buy great companies at attractive prices, and to continue to grow our capital for the long term. Sincerely, Sincerely, Timothy J. Wahl Jed M. Cohen Portfolio Manager Portfolio Manager 4 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.tihfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Investment House Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Some of the information given in this publication has been produced by unaffiliated third parties and, while it is deemed reliable, the adviser does not guarantee its timeliness, sequence, accuracy, adequacy, or completeness and makes no warranties with respect to results to be obtained from its use. 5 The Investment House Growth Fund Performance Information July 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Investment House Growth Fund and the S&P 500 Index Since Inception* Average Annual Total Returns** (for periods ended July 31, 2013) 1 Year 5 Years 10 Years Since Inception* The Investment House Growth Fund (a) 21.69% 9.68% 7.59% 6.32% S&P 500 Index 25.00% 8.26% 7.64% 5.35% (a) The Fund’s expense ratio was 1.79% during the year ended July 31, 2013. The expense ratio in the December 1, 2012 prospectus was 1.86%. * Initial public offering of shares was December 28, 2001. ** The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 6 The Investment House Growth Fund Portfolio Information July 31, 2013 (Unaudited) Sector Diversification vs. the S&P 500 Index (% of Total Investments) Top 10 Holdings Security Description % of Net Assets Apple, Inc. 7.4% Stratasys Ltd. 6.8% Google, Inc. - Class A 6.1% Facebook, Inc. - Class A 4.6% eBay, Inc. 4.5% Intuit, Inc. 4.4% International Business Machines Corporation 4.3% Trimble Navigation Ltd. 4.2% Microsoft Corporation 3.4% Ecolab, Inc. 2.7% 7 The Investment House Growth Fund Schedule of Investments July 31, 2013 Common Stocks — 105.7% Shares Value Consumer Discretionary — 5.4% Hotels, Restaurants & Leisure — 2.0% Yum! Brands, Inc. $ Household Durables — 2.3% Tupperware Brands Corporation Internet & Catalog Retail — 1.1% Amazon.com, Inc.* Consumer Staples — 4.5% Beverages — 2.0% Coca-Cola Company (The) Food & Staples Retailing — 1.1% Costco Wholesale Corporation Household Products — 1.4% Church & Dwight Company, Inc. Energy — 2.2% Oil, Gas & Consumable Fuels — 2.2% Solazyme, Inc.* Health Care — 18.2% Biotechnology — 2.6% Celgene Corporation* Gilead Sciences, Inc.* Health Care Equipment & Supplies — 6.7% Baxter International, Inc. Intuitive Surgical, Inc.* Medtronic, Inc. Stryker Corporation Health Care Providers & Services — 4.7% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals — 4.2% Allergan, Inc. Mylan, Inc.* 8 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 105.7% (Continued) Shares Value Health Care — 18.2% (Continued) Pharmaceuticals — 4.2% (Continued) Roche Holdings AG - ADR $ Industrials — 6.9% Air Freight & Logistics — 1.1% FedEx Corporation Commercial Services & Supplies — 1.3% Stericycle, Inc.* Machinery — 3.5% Cummins, Inc. Pall Corporation Road & Rail — 1.0% Norfolk Southern Corporation Information Technology — 61.5% Communications Equipment — 1.7% QUALCOMM, Inc. Computers & Peripherals — 16.5% Apple, Inc. EMC Corporation Stratasys Ltd.* Electronic Equipment, Instruments & Components — 4.2% Trimble Navigation Ltd.* Internet Software & Services — 15.2% eBay, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* IT Services — 7.8% Accenture plc - Class A Automatic Data Processing, Inc. International Business Machines Corporation Semiconductors & Semiconductor Equipment — 2.6% Texas Instruments, Inc. 9 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 105.7% (Continued) Shares Value Information Technology — 61.5% (Continued) Software — 13.5% Adobe Systems, Inc.* $ Autodesk, Inc.* Intuit, Inc. Microsoft Corporation SAP AG - ADR Symantec Corporation Materials — 7.0% Chemicals — 7.0% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $30,493,869) $ Money Market Funds — 0.0%(a) Shares Value First American Government Obligations Fund - Class Z, 0.02%(b) (Cost $194) $ Total Investments at Value(c)— 105.7% (Cost $30,494,063) $ Liabilities in Excess of Other Assets — (5.7%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) Rate shown is the 7-day effective yield as of July 31, 2013. (c) All securities are pledged as collateral for the Fund's bank line of credit (Note 5). See accompanying notes to financial statements. 10 The Investment House Growth Fund Statement of Assets and Liabilities July 31, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 5) Payable for capital shares redeemed Accrued investment advisory fees (Note 4) Accrued Trustees’ fees (Note 4) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ See accompanying notes to financial statements. 11 The Investment House Growth Fund Statement of Operations For the Year Ended July 31, 2013 INVESTMENT INCOME Dividends (Net of foreign tax of $9,389) $ EXPENSES Investment advisory fees (Note 4) Interest expense and fees (Note 5) Trustees’ fees (Note 4) Extraordinary expenses for the selection of a new investment adviser (Note 4) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 12 The Investment House Growth Fund Statements of Changes in Net Assets Year Ended July 31, 2013 Year Ended July 31, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 13 The Investment House Growth Fund Statement of Cash Flows For the Year Ended July 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided byoperating activities: Net realized gains from security transactions ) Net change in unrealized appreciation/depreciation on investments ) Increase in dividends receivable ) Proceeds from investment securities litigation settlements 28 Purchase of investment securities ) Proceeds from sale of investment securities Decrease in other liabilities ) Sale of short-term investments, net 55 Increase in accrued investment advisory fees Increase in accrued Trustees' fees NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Decrease in line of credit payable ) Decrease in receivable for capital shares sold 24 Decrease in payable for capital shares redeemed ) Receipt of proceeds for shares sold, net NET CASH USED IN FINANCING ACTIVITIES ) NET CHANGE IN CASH — Cash, beginning of year — Cash, end of year $ — During the year ended July 31, 2013, interest and fees paid were $172,964. See accompanying notes to financial statements. 14 The Investment House Growth Fund Financial Highlights Per Share Data and Ratios for a Share Outstanding Throughout Each Year Years Ended July 31, July 31, July 31, July 31, July 31, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Net asset value at end of year $ Total return(a) 21.69% 16.45% 20.08% 11.74% (16.54% ) Net assets at end of year (000’s) $ Ratio of expenses to average net assets 1.79% 1.86% 1.60% 1.59% 1.70% Ratio of expenses to average net assets excluding borrowing costs 1.44% 1.53% 1.41% 1.41% 1.41% Ratio of net investment loss to average net assets (0.33%
